Case 3:19-cr-00218-HES-JRK Document 47 Filed 02/27/20 Page 1 of 2 PagelD 406

FILED IN OPEN COURT
1\21]2020

UNITED STATES DISTRICT COURT CLERK. US. DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA MIDC.E DISTRICT OF FLORIDA
JACKSONVILLE DIVISION JACKSONVILLE, FLORIDA
UNITED STATES OF AMERICA
V. CASE NO. 3:19-cr-218-J-20JRK
ROMEO XAVIER LANGHORNE
STIPULATION REGARDING COMPETENCY OF DEFENDANT
The United States of America, by and through the undersigned Assistant
United States Attorney, defendant, ROMEO XAVIER LANGHORNE, and counsel
for the defendant, Charles Lammers, Esq., stipulate and agree as follows: |
1. That the attached report of psychological evaluation by Dr. Jason A.
Demery, Ph.D., an expert in the field of psychology, shall be received as evidence by
the Court on the issue of defendant's competency in this case in lieu of testimony
from Dr. Demery, or any other witnesses; and

2. That neither the United States nor defendant will present any evidence

other than the attached report of psychological evaluation by Dr. Demery on the
Case 3:19-cr-00218-HES-JRK Document 47 Filed 02/27/20 Page 2 of 2 PagelD 407

issue of defendant's competency to stand trial in this case, and the Court may enter

any such order as it deems appropriate, without need for further hearing.

 

ROMEO XAVIER LANGHORME——~
Defendant

(Lo(_

CHARLES LAMMERS, Esq.
Counsel for Defendant

Respectfully submitted,

MARIA CHAPA LOPEZ
United States Attorney

Agric OK tye

LAURA COFER TAYLOR
Assistant United States Attorney
USA No. 170

300 N. Hogan Street, Suite 700
Jacksonville, Florida 32202
Telephone No. (904) 301-6300
Facsimile No. (904) 301-6310
Email: Laura.C.Taylor@usdoj.gov

e Joona it Ph
